                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Lauren Swaringer,                          JUDGMENT IN CASE

             Plaintiff(s),                          3:21-cv-00032-RJC-DSC

                 vs.

            PSA Airlines,

            Defendant(s).



DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 26, 2021 Order.

                                               March 26, 2021




      Case 3:21-cv-00032-RJC-DSC Document 5 Filed 03/26/21 Page 1 of 1
